DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Applicant’s election without traverse of claims 1-17 in the reply filed on January 14, 2022 is acknowledged.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  claims 5 and 8 do not have a period at the end each of the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, 9, and 17 recite the limitation "the real-time three-dimensional image".  However, “the real-time three-dimensional image” has not been defined in independent claim 1.  Claim 1 defines a real-time image however it is not defined as three-dimensional. Therefore, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes the limitation in each claim will be read as "the real-time image".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (US 20150327805 A1) and further in view of Xu (US 20090092298 A1).
Regarding Claim 1, Ben-Haim discloses a method for implanting a medical device within a vessel in a region of a patient's body (Para [0083] – “the method further comprises navigating a catheter within the patient based on the CARTO® system”, Para [0286] – “navigating a catheter inside the vasculature of a patient”), where the device is configured for sensing or stimulating tissue adjacent to the vessel (Para [0138] – “the method further comprises stimulating a nervous tissue in an intrabody volume of a patient to trigger a nervous response”), the method comprising:
obtaining an activity image of the region of the patient's body, where the activity image displays a neural activity in the region (Para [0333] – “the functional images includes regions of activity that denote nerve tissue (e.g., GP)”);
obtaining a structural image of the region of the patient's body, where the structural image displays an anatomic structure of a vascular network in the region, where the vessel is part of the vascular network (Para [0339] – “anatomical image modality data and/or images are received, for example, from a CT, MRI, 3D US, 2D US, or other modalities. The anatomical image denotes the structure of the tissue and/or organ innervated by the nerve tissue (e.g., GP)”, Figs.16-20 show anatomical images including a vascular network);
co-registering the activity image with the structural image to produce a composite image of the region showing the neural activity displayed in the activity image relative to the anatomic structure of the vascular network of the structural image (Para [0349] – “the functional images or data and the anatomical images or data are registered. Optionally, the images are registered based on alignment of the extracted anatomical regions of blocks 4804 and 4814”);
identifying a land-mark based target corresponding to the neural activity (Para [0293] – “the functional data may be processed to identify an imaging agent signature of a target nervous tissue. This target tissue signature may be indicative of the location of the target nervous tissue”);
acquiring a real-time image of the region of the patient's body (Para [0452] – “the operator is presented with a real-time fluoroscopic image”);
co-registering […] with the real-time image to select a target location within the vascular network using the land-mark based target (Para [0454] – “the catheter is navigated based on the reconstructed functional image pre-overlaid on the anatomical image, for example, the registered and/or overlaid images have been loaded to the navigation system. Alternatively or additionally, the catheter is navigated based on the reconstructed functional image overlaid on a real-time anatomical image”, Para [0090] – Para [0091] – “the method further comprises marking the located at least one GP on the anatomical imaging modality data. Optionally, the anatomical imaging modality data is acquired in real time during a treatment procedure by fluoroscopy, the locating is performed before and/or in real time”);
implanting a device within the target location, where the device is configured to sense and/or stimulate neural activity in the region (Para [0450] – “a catheter is inserted into the body of the patient. The catheter may be inserted through the vascular (e.g., femoral artery access to the heart”, Para [0450] – “one catheter for verifying the treatment points (e.g., electro-stimulation)”).
Conversely Ben-Haim does not teach co-registering the composite image with the real-time image;
However, Xu discloses co-registering the composite image with the real-time image (Para [0040] discloses prior images being registered to a patient space therefore creating the composite image and Para [0042] discloses the collection of real-time images and registering the real-time images to the patient space, Fig. 5 shows all images registered to the same space therefore the composite image is registered with the real time image);
Xu is an analogous art considering it is in the field of registering multimodality images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ben-Haim to include the co-registering of the composite image with the real-time image of Xu to achieve the same results. One would have motivation to combine because “a unified process is provided for handling fusion across multiple clinical interventional and/or surgery (i.e., intra-operative) procedures.” (Xu - Abstract).
Regarding Claim 2, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Ben-Haim further discloses where obtaining the activity image comprises performing at least a first non-invasive imaging of the region (Para [0333] – “at 4802, functional imaging modality data and/or images are received, for example, a D-SPECT image or other images”).
Regarding Claim 3, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claims 1 and 2.
Ben-Haim further discloses wherein the first non-invasive imaging of the region comprises an imaging modality selected from the group consisting of functional magnetic resonance imaging (fMRI), MRV, electroencephalogram (EEG), magnetoencephalography (MEG), functional near-infrared spectroscopy (fNIRS), functional positron emission tomography (PET), and any combination thereof (Para [0004] – “methods and systems of medical localizing and monitoring as well as to imaging using a functional imaging modality, e.g., a single photon emission computed tomography (SPECT) and/or positron emission tomography (PET)”).
Regarding Claim 4, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Ben-Haim further discloses where obtaining the structural image comprises performing at least a second non-invasive imaging of the region (Para [0339] – “at 4808, anatomical image modality data and/or images are received, for example, from a CT, MRI, 3D US, 2D US, or other modalities”).
Regarding Claim 5, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claims 1 and 4.
Ben-Haim further discloses wherein the second non-invasive imaging comprises an imaging modality selected from the group consisting of: structural magnetic resonance imaging (sMRI), magnetic resonance venography (MRV), computed tomography (CT), and any combination thereof (Para [0339] – “at 4808, anatomical image modality data and/or images are received, for example, from a CT, MRI, 3D US, 2D US, or other modalities”).
Regarding Claim 7, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Ben-Haim further discloses where identifying a landmark based target corresponding to the neural activity comprises identifying a plurality of landmark based targets (Para [0442] – “CARTO® tracks how deep away from the inner surface of the heart, arteries, and/or other chambers the operator needs to ablate to reach target tissues (e.g., GP)”, therefore GP’s are the targets, Para [0062] – “the method further comprises calculating functional activity within correlated image masks, and normalizing the calculated activity to identify the GPs”).
Regarding Claim 8, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claims 1 and 5.
Ben-Haim further discloses wherein the landmark based target comprises a target selected from the group consisting of a target location, a deployment location, a structural landmark, a functional landmark, a structural and functional landmark, a problem area, and any combination thereof (Para [0442] – “CARTO® tracks how deep away from the inner surface of the heart, arteries, and/or other chambers the operator needs to ablate to reach target tissues (e.g., GP)”, therefore GP’s are the targets, Para [0062] – “the method further comprises calculating functional activity within correlated image masks, and normalizing the calculated activity to identify the GPs”, Para [0104] – “locating the at least one GP innervating the heart based on the functional imaging modality data”).
Regarding Claim 10, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Ben-Haim further discloses wherein the activity image is three-dimensional (Para [0026] – “the image mask is a mapping of a 3D volume or 2D area, for correlating a volume or an area of the anatomical image to the corresponding functional image”, therefore it is interpreted the functional image may be a volume (3D) or area (2D) image).
Regarding Claim 11, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Ben-Haim further discloses wherein the structural image is three-dimensional (Para [0026] – “the image mask is a mapping of a 3D volume or 2D area, for correlating a volume or an area of the anatomical image to the corresponding functional image”, therefore it is interpreted the anatomical image may be a volume (3D) or area (2D) image).
Regarding Claim 12, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Conversely Ben-Haim does not teach wherein the real-time image is three-dimensional.
However, Xu discloses wherein the real-time image is three-dimensional (Para [0084] – “Views are defined (2D, 3D) that make up the operational environment for use with the interventional medical procedure”, additionally Fig. 5 shows 3D anatomical objects in a 3D coordinate system for the intra-op modalities, Para [0042] – “During the interventional medical procedure, real-time images are collected”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ben-Haim to include the real-time imaging of Xu to achieve the same results. One would have motivation to combine because a three-dimensional intra-operative (real-time) image allows the operator to view a three dimensional position and orientation of a tool or instrument during a procedure.
Regarding Claim 13, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Conversely Ben-Haim does not teach wherein the real-time image is two-dimensional.
However, Xu discloses wherein the real-time image is two-dimensional (Para [0084] – “Views are defined (2D, 3D) that make up the operational environment for use with the interventional medical procedure”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ben-Haim to include the real-time imaging of Xu to achieve the same results. One would have motivation to combine because “a unified process is provided for handling fusion across multiple clinical interventional and/or surgery (i.e., intra-operative) procedures.” (Xu - Abstract).
Regarding Claim 14, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Ben-Haim further discloses wherein implanting the device within the target location comprises advancing the device through the vascular network of the patient (Para [0286] – “for navigating a catheter inside the vasculature of a patient. The operator of navigation system 514 may navigate the catheter based on the detected nervous tissue.”).
Regarding Claim 15, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Ben-Haim further discloses wherein co-registering the activity image with the structural image further comprise overlaying the activity image with the structural image (Para [0413] – “The combination may be performed by presenting the functional data side-by-side with, registered with and/or overlaid on the anatomical data”, therefore it is interpreted the images can be registered and presented overlaid).
Regarding Claim 16, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Ben-Haim further discloses wherein co-registering the activity image with the structural image further comprise displaying the activity image and the structural image separately side-by-side (Para [0413] – “The combination may be performed by presenting the functional data side-by-side with, registered with and/or overlaid on the anatomical data”, therefore it is interpreted the images can be registered and presented side-by-side).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (US 20150327805 A1) and Xu (US 20090092298 A1) as applied to claim 1 above, and further in view of Hettrick (US 20180116723 A1).
Regarding Claim 6, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Conversely Ben-Haim does not teach further comprising identifying the target location with a virtual marker and displaying the virtual marker on the real-time three-dimensional image.
However, Hettrick discloses further comprising identifying the target location with a virtual marker and displaying the virtual marker on the real-time three-dimensional image (Para [0033] – “different colors, patterns, and shapes (e.g., arrows) could be displayed to indicate avoidance regions, target regions, and potential regions”, Para [0070] – “The image guidance modalities described herein can be used in conjunction with methods, systems, and embodiments of the present technology to provide location information of the neuromodulation catheter 210 to the user in real-time”).
Hettrick is an analogous art considering it is in the field of using a catheter to provide electrical stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ben-Haim to include the virtual marker of Hettrick to achieve the same results. One would have motivation to combine because “The CFD model information thus provided to the clinician can be used to optimize the neuromodulation procedure” (Hattrick – Para [0033]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (US 20150327805 A1) and Xu (US 20090092298 A1) as applied to claim 1 above, and further in view of Hladio (US 20190183590 A1).
Regarding Claim 9, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
Conversely Ben-Haim does not teach further comprising immobilizing the region of the patient's body prior to acquiring the real-time three-dimensional image.
However, Hladio discloses further comprising immobilizing the region of the patient's body prior to acquiring the real-time three-dimensional image (Para [0070] – “The patient and intra-operative localization system 100 are brought into the operating room; (b) the patient's anatomy 112 (i.e. head) is immobilized via a head-clamp 108”, Para [0108]).
Hladio is an analogous art considering it is in the field of surgical navigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ben-Haim to include the immobilization of Hladio to achieve the same results. One would have motivation to combine because it would restrict movement of the body and therefore provide a more accurate registration.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (US 20150327805 A1) and Xu (US 20090092298 A1) as applied to claim 1 above, and further in view of Coakley (US 20190192125 A1).
Regarding Claim 17, Ben-Haim and Xu disclose all the elements of the claimed invention as cited in claim 1.
As cited above Ben-Haim and Xu disclose co-registering the composite image with the real-time three-dimensional image and select the target location within the vascular network
Conversely Ben-Haim and Xu does not teach wherein co-registering the […] image with the real-time three-dimensional image to select the target location […] using the landmark based target comprises displaying a virtual representation of the landmark based target on the real-time image
However, Coakley discloses wherein co-registering the […] image with the real-time three-dimensional image to select the target location […] using the landmark based target comprises displaying a virtual representation of the landmark based target on the real-time image (Para [0050] – “targets are identified on the MRI images and then “painted” onto a real-time transrectal ultrasound image so that the operator may direct needles at the target under ultrasound guidance”).
Coakley is an analogous art considering it is in the field of registration of images for navigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ben-Haim to include the virtual target of Coakley to achieve the same results. One would have motivation to combine because it allows an operator to more accurately perform a procedure when visualizing the indicated target in real time.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/               Primary Examiner, Art Unit 3793